 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE

10   JAZMINE ENGLAND,                                      Civil No. 3:19-CV-05969-MLP

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be REVERSED and REMANDED for further administrative proceedings pursuant to

17   sentence four of 42 U.S.C. § 405(g). On remand, the administrative law judge will:

18      (1) hold a de novo hearing;

19      (2) evaluate the opinion of Sharon Jung, A.R.N.P.;

20      (3) reevaluate the claimant’s subjective complaints;

21      (4) reassess the claimant’s residual functional capacity;

22      (5) if warranted by the expanded record, obtain supplemental vocational expert evidence to

23            clarify the effect of the assessed limitations on the claimant’s ability to perform other

24            work in the national economy; and

     Page 1         ORDER - [3:19-CV-05969-MLP]
 1
        (6) issue a new decision.
 2
              This case is reversed and remanded on the above grounds, and Plaintiff is entitled to
 3
     reasonable attorney fees and expenses pursuant to 28 U.S.C. § 2412, and costs pursuant to 28
 4
     U.S.C. § 1920, upon proper request to this Court.
 5

 6
              DATED this 18th day of March, 2020.
 7


                                                           A
 8

 9                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
10

11

12

13
     Presented by:
14
     s/ Stephen Dmetruk
15   STEPHEN DMETRUK
     Special Assistant U.S. Attorney
16   Office of the General Counsel
     Social Security Administration
17   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
18   Telephone: (206) 615-3725
     Fax: (206) 615-2531
19   stephen.dmetruk@ssa.gov

20

21

22

23

24

     Page 2      ORDER - [3:19-CV-05969-MLP]
